Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 1 of 44 PageID #: 3122




Marcia Lowry (admitted pro hac vice)
mlowry@abetterchildhood.org
Allison Mahoney (admitted pro hac vice)
amahoney@abetterchildhood.org
Dawn Post (admitted pro hac vice)
dpost@abetterchildhood.org
Valerie McLaughlin (admitted pro hac vice)
vmclaughlin@abetterchildhood.org
Tavi Unger (admitted pro hac vice)
tunger@abetterchildhood.org
A Better Childhood
355 Lexington Avenue, Floor 16
New York, NY 10017
Tel.: (646) 795-4456
Richard W. Walters, WVSB #6809
rwalters@shafferlaw.net
J. Alexander Meade, WVSB #13021
ameade@shafferlaw.net
Brian L. Ooten, WVSB #9358
booten@shafferlaw.net
Shaffer & Shaffer, PLLC
2116 Kanawha Boulevard, East
Post Office Box 3973
Charleston, WV 25339
Tel.: (304) 344-8716
Lori Waller, WVSB #11303
lwaller@drofwv.org
Disability Rights of West Virginia
1207 Quarrier Street, Suite 400
Charleston, WV 25301
Tel: (304) 346-0847

                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

Jonathan R., minor, by Next Friend, Sarah      )
DIXON, et al.,                                 )
                                               )
                            Plaintiffs,        )   Class Action
                                               )   3:19-cv-00710
v.                                             )
Jim JUSTICE, in his official capacity as the   )
Governor of West Virginia, et al.,             )
                                               )
                            Defendants.        )
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 2 of 44 PageID #: 3123
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

I, Elizabeth M. Aparicio, declare under penalty of perjury that the following is true and correct:

    1. I have been retained by the Plaintiffs as an expert in this matter.

    2. If called as a witness, I would offer testimony as those matters set forth in my report, which

is attached to this declaration. My report contains a complete statement of my opinions in this case

and the basis and reasons for them; the facts or data I considered in forming them; my

qualifications, including a list of all publications I authored in the last ten years; a list of all other

cases in which, during the last four years, I testified an expert at a trial or by deposition; and a

statement of the compensation I am being paid for my work in this case.




Executed on: 8/10/2020                          _____________________________
                                                Elizabeth M. Aparicio




                                                    1
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 3 of 44 PageID #: 3124
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

Report: Aging Out Expert Witness Dr. Elizabeth Aparicio

I.     Introduction

       I have been retained by the Plaintiffs’ lawyers in the lawsuit Jonathan R., et al. v. Jim

Justice, et al. as an expert in youth aging out of foster care. I was asked to provide my opinion

concerning West Virginia’s policies and practices for the provision of services to transition age

foster youth.

II.    Credentials and Background

       After receiving my Bachelor of Arts in Social Work and Master of Social Work at the

Catholic University of America, I worked for nine years as a social worker in child welfare and

mental health settings. I served as a social worker at a group home for teenage mothers in foster

care and their infants and toddlers, then as a clinical social worker at an outpatient mental health

facility. I specialized in early childhood mental health and adolescent mental health, continuing to

work with many children and adolescents with histories of trauma by providing individual, family,

and group psychotherapy, and providing early childhood mental health consultation to daycare

centers and home-based childcare providers. I then opened a private practice and provided

psychotherapy to children, adolescents, and young adults, and early childhood mental health

consultation to an Early Head Start/Head Start program in Washington, D.C. My direct service

experience as a social worker totals nearly a decade.

       I returned to school, earning my PhD in Social Work at the University of Maryland in 2014.

Now, I conduct research regarding child and adolescent health and mental health among trauma-

affected children, youth, and families, most often with transition age youth currently in or recently

aged out of foster care and youth experiencing homelessness. I am currently an Assistant Professor

at University of Maryland’s School of Public Health, in the Department of Behavioral and


                                                 2
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 4 of 44 PageID #: 3125
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

Community Health. I direct the Community THRIVES Lab, which conducts community-engaged,

transformative health research at the intersection of family violence, early childhood intervention,

and adolescent sexual health. I am also the Deputy Director for Clinical Training and Intervention

at the University of Maryland Prevention Research Center. Prior to this position, I was an Assistant

Professor at University of Hawaii School of Social Work, where I oversaw the Child and Family

Concentration in the Master of Social Work Program and a child welfare pipeline training program

for masters level social workers. I was elected to the Board of Directors of the Society of Social

Work and Research, serving a term from 2017-2020.

        I have published more than two dozen peer-reviewed journal articles and two book chapters

on the health and mental health of trauma-affected children, youth, and families, and the

professionals serving them. This body of work includes eight studies specific to aging out foster

youth, with a particular focus on trauma, mental health, pregnancy, and parenting.1 I have

published extensively on mental health and sexual health intervention with youth experiencing

homelessness,2 a population that overlaps significantly with the child welfare-involved youth


1
  Elizabeth M. Aparicio, “‘I Want to Be Better than You:’ Lived Experiences of Intergenerational Child Maltreatment
Prevention among Teenage Mothers in and beyond Foster Care,” Child & Family Social Work 22, no. 2 (2017): 607–
16, https://doi.org/10.1111/cfs.12274; Elizabeth Aparicio, Edward V. Pecukonis, and Shalita O’Neale, “‘The Love
That I Was Missing’: Exploring the Lived Experience of Motherhood among Teen Mothers in Foster Care,” Children
and Youth Services Review 51 (April 1, 2015): 44–54, https://doi.org/10.1016/j.childyouth.2015.02.002; Elizabeth M.
Aparicio et al., “‘My Body Is Strong and Amazing’: Embodied Experiences of Pregnancy and Birth among Young
Women in Foster Care,” Children and Youth Services Review 98 (March 1, 2019): 199–205,
https://doi.org/10.1016/j.childyouth.2019.01.007; Elizabeth M Aparicio, Deborah Gioia, and Edward V Pecukonis,
“‘I Can Get Through This and I Will Get Through This’: The Unfolding Journey of Teenage Motherhood in and
beyond Foster Care,” Qualitative Social Work 17, no. 1 (January 1, 2018): 96–114,
https://doi.org/10.1177/1473325016656047; Svetlana Shpiegel et al., “The Functional Patterns of Adolescent Mothers
Leaving Foster Care: Results from a Cluster Analysis,” Child & Family Social Work n/a, no. n/a, accessed November
8, 2019, https://doi.org/10.1111/cfs.12704; Bryn King et al., “Early Childbirth Among Foster Youth: A Latent Class
Analysis to Determine Subgroups at Increased Risk: Early Childbirth among Foster Youth,” Perspectives on Sexual
and Reproductive Health, December 4, 2019, https://doi.org/10.1363/psrh.12124; Katie Massey Combs et al.,
“Evidence-Based Sexual Health Programs for Youth Involved with Juvenile Justice and Child Welfare Systems:
Outcomes across Settings,” Children and Youth Services Review 100 (May 2019): 64–69,
https://doi.org/10.1016/j.childyouth.2019.02.032.
2
  Elizabeth M. Aparicio et al., “Holistic, Trauma-Informed Adolescent Pregnancy Prevention and Sexual Health
Promotion for Female Youth Experiencing Homelessness: Initial Outcomes of Wahine Talk,” Children and Youth
Services Review 107 (December 2019): 104509, https://doi.org/10.1016/j.childyouth.2019.104509; Olivia N.

                                                        3
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 5 of 44 PageID #: 3126
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

population: approximately 40% of the homeless youth in my studies are former foster youth.

Finally, I have conducted three studies on child maltreatment prevention.3 My experience and

publications are further detailed in the Curriculum Vitae attached to this report.

        I am an expert in aging out foster youth, with fifteen years of combined direct practice and

community-engaged research experience with this specific population. This is the first case for

which I have served as an expert witness. I have been compensated $150 per hour for my work on

this matter.

III.    Methodology

        My opinions are based on my many years of experience as a social worker, working across

child welfare, mental health, and research settings. They are also based on my review of documents

provided to me by the attorneys for the Plaintiffs, including policies, data, and reports from the

defendant agency. A complete list of the documents that I considered can be found in Appendix

A.

        This Affidavit is submitted in support of Plaintiffs’ Motion for Class Certification. At this

stage of the matter, Plaintiffs have not completed discovery and, therefore, I do not have access to




Kachingwe et al., “‘She Was There through the Whole Process:’ Exploring How Homeless Youth Access and Select
Birth     Control,”    Children     and    Youth    Services    Review     101     (June    1,   2019):   277–84,
https://doi.org/10.1016/j.childyouth.2019.04.012; Elizabeth M. Aparicio et al., “Dual Experiences of Teenage
Parenting and Homelessness among Native Hawaiian Youth: A Critical Interpretative Phenomenological Analysis,”
Child & Family Social Work 24, no. 2 (2019): 330–39, https://doi.org/10.1111/cfs.12618; Elizabeth M. Aparicio et
al., “Youth and Provider Perspectives of Wahine Talk: A Holistic Sexual Health and Pregnancy Prevention Program
Developed with and for Homeless Youth,” Children and Youth Services Review 93 (October 1, 2018): 467–73,
https://doi.org/10.1016/j.childyouth.2018.08.014.
3
   Tiffany L. Martoccio et al., “Intergenerational Continuity in Child Maltreatment: Explicating Underlying
Mechanisms,”        Journal     of    Interpersonal    Violence,    April     20,     2020,    0886260520914542,
https://doi.org/10.1177/0886260520914542; Elizabeth M. Aparicio et al., “First-Generation Latina Mothers’
Experiences of Supplementing Home-Based Early Head Start with the Attachment and Biobehavioral Catch-up
Program,” Infant Mental Health Journal 37, no. 5 (2016): 537–48, https://doi.org/10.1002/imhj.21586; Allison West
et al., “Home Visitors’ Perceptions of Supplementing Early Head Start with the Attachment and Biobehavioral Catch-
up Program: Implications for Implementation,” Infant Mental Health Journal 38, no. 5 (June 2017),
https://doi.org/10.1002/imhj.21654.

                                                        4
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 6 of 44 PageID #: 3127
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

all of the relevant information. However, the information I do have makes it highly likely that my

conclusions are correct.

IV.      Summary of Opinion

         Upon careful review, it is my opinion that the West Virginia Department of Health and

Human Resources (DHHR) and the Bureau for Children and Families (BCF) have failed to provide

sufficient care for youth in foster care aged fourteen and older who are preparing to age out of

foster care. This creates a risk of harm for transition age foster youth. These failures coalesce

around two particular domains:

         1.       Failure to meet the core mission of the organization, including DHHR’s failure to

ensure the safety of the older children in foster care, establish meaningful permanency for older

children in foster care, and ensure the well-being of older children in foster care. This includes

systematic deficiencies across a range of areas particularly important for adolescents during this

sensitive developmental period. This is evidenced by multiple years documenting insufficient

ability to meet federal benchmarks for expectations of these areas for care of children in their

custody as well as the testimony of DHHR Children and Adult Services Director Carla Harper.4

         2.       Driving the above core mission failures in child safety, permanency, and well-being

is DHHR’s failure to maintain effective statewide information systems to track older foster youth,

to meet case review and planning standards to prepare older foster youth to leave the DHHR

system, to ensure an adequate, evidence-based service array to meet the needs of older foster youth

in DHHR care, and to develop adequate foster and adoptive parent licensing, recruitment, and

retention practices to the benefit of older foster youth. This is evidenced yet again by multiple

years in which DHHR failed to meet federal benchmarks for expectations of these areas for care


4
 As of the date of this report, Defendants had not yet completed and submitted an errata sheet for the transcript of
Carla Harper’s June 30, 2020 deposition testimony.

                                                          5
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 7 of 44 PageID #: 3128
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

of children in their custody and by the testimony of DHHR Children and Adult Services Director

Carla Harper.

        As a result of these failures, older children placed in DHHR and BCF care are at risk of

significant negative outcomes across physical health, mental health, and general well-being

domains, both in and beyond their time in foster care.

V.      Background

        West Virginia’s high rate of foster care entries – among highest in the nation at nearly triple

the national rate (9.8 vs. 3.5 per 1,000 children)5 – means that DHHR has a critical role in caring

for a great many of West Virginia’s most vulnerable children. Youth in foster care are at significant

risk for negative outcomes in adolescence and early adulthood. Nationally, foster youth are more

likely to give birth during adolescence than general population youth6 and, as parents, experience

significant educational, social, and emotional challenges.7 More than half of older teens in foster

care in the United States age out without reunification or connection to family, putting them at

increased risk of experiencing homelessness, poverty, and unemployment, among other things.8

        The Annie E. Casey Foundation reports that transition age youth in foster care, who are

aged fourteen years and older, comprise 29% of West Virginia’s foster care population; this same



5
  D005555, -608.
6
  Amy Dworsky and Mark E. Courtney, “The Risk of Teenage Pregnancy among Transitioning Foster Youth:
Implications for Extending State Care beyond Age 18,” Children and Youth Services Review 32, no. 10 (October 1,
2010): 1351–56, https://doi.org/10.1016/j.childyouth.2010.06.002; Bryn King et al., “A Cross-Sectional Examination
of Birth Rates among Adolescent Girls in Foster Care,” Children and Youth Services Review 36 (January 1, 2014):
179–86, https://doi.org/10.1016/j.childyouth.2013.11.007; Sarah A. Font, Maria Cancian, and Lawrence M. Berger,
“Prevalence and Risk Factors for Early Motherhood Among Low-Income, Maltreated, and Foster Youth,”
Demography, December 5, 2018, https://doi.org/10.1007/s13524-018-0744-x.
7
  Mark E. Courtney, Jennifer L. Hook, and JoAnn S. Lee, “Distinct Subgroups of Former Foster Youth during Young
Adulthood: Implications for Policy and Practice,” Child Care in Practice 18, no. 4 (October 1, 2012): 409–18,
https://doi.org/10.1080/13575279.2012.718196; Amy Dworsky, “Child Welfare Services Involvement among the
Children of Young Parents in Foster Care,” Child Abuse & Neglect 45 (July 1, 2015): 68–79,
https://doi.org/10.1016/j.chiabu.2015.04.005.
8
     Annie      E.   Casey     Foundation,    “Fostering     Youth   Transitions”     (Baltimore,   MD,     2018),
https://www.aecf.org/resources/fostering-youth-transitions/.

                                                        6
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 8 of 44 PageID #: 3129
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

age group comprises only 25% of the foster care population nationally.9 The majority (56%) of

these youth in West Virginia are male.10 West Virginian transition age foster youth are more likely

to be placed in group homes and institutions, and less likely to be placed with family, on a trial

home visit, or in a supervised independent living placement, compared to transition age foster

youth nationally.11

         Moreover, twice as many transition age youth in West Virginia leave foster care due to

permanence as in the general population of foster youth, which is, seemingly, a strength.12

However, there is something at odds with the extremely high rates of permanency among transition

aged youth at approximately twice the national average (87% in West Virginia vs. 43% in the U.S.)

and the poor outcomes of former foster youth at age twenty one.13 Indeed, young adults who

experienced foster care in West Virginia fare worse than the general population of foster youth by

age twenty one in several key indicators: they are less likely to be employed (43% in West Virginia

vs. 49% nationally), have a high school diploma (72% vs. 76%), or have stable housing (54% vs.

70%) and are more likely to be young parents (38% vs. 31%).14 We would expect that higher rates

of permanency would yield better outcomes, but this is not the case. Such a discrepancy suggests

that there may be a rush to place transition aged youth in permanent homes, when, unfortunately,

the availability and quality of services provided to families in these homes may be poor. Thus,



9
  Annie E. Casey Foundation, “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
10
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
11
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
12
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
13
   Carla Harper testified that DHHR classifies youth who return to their parent when they turn eighteen as a
reunification. She did not believe this qualified as artificially raising DHHR’s statistics. Harper Dep. 100:19-101:22,
June 30, 2020.
14
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.

                                                          7
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 9 of 44 PageID #: 3130
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

these homes may be permanent but ill-equipped to meet youths’ needs and prepare them for

adulthood.

       These low graduation, employment, and stable housing rates coupled with high teen

pregnancy rates among West Virginian former foster youth are likely to contribute to immense

challenges not only for the individual youth, but also for generations of families, further

compounding the crisis of child welfare in West Virginia. Such outcomes prompt the need for a

closer examination of West Virginia’s care of its transition age foster youth and a commitment to

remedy inadequacies in care for youth at this sensitive period of development.

       From my own work with transition age foster youth, I can attest to how complex their needs

can be. By the time they are older, foster youth have accumulated significant numbers of adverse

childhood experiences and may, understandably, be hesitant to trust providers or engage in services

given the degree of betrayal experienced at the hands of other adults who should have been the

ones to care for them. Working with transition age foster youth can be challenging. Yet,

adolescence offers an opportunity to help youth imagine their dreams, and then envision, plan, and

work towards autonomy. Like all adolescents, they need to be afforded the opportunity within the

context of safe, affirming environments to take chances, experience successes, and make mistakes

so that they can learn from them. Failure to properly care for transition age foster youth and prepare

them for independence places them at risk of harm and means individual suffering for the youth

themselves and undue burden on adult medical, mental health, educational, justice, and other

systems that might serve them.

VI.    West Virginia Consistently Fails to Meet Federal Expectations of Child Welfare
       Systems

       The federal government conducts Child and Family Services Reviews (CFSRs) of each

state’s child welfare system in the areas of child outcomes and systemic factors. In West Virginia’s

                                                  8
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 10 of 44 PageID #: 3131
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

most recent CFSR (report year 2017), multiple strengths were noted, including the systems

continuous quality improvement (CQI) process, attempts to focus on improving data-driven

strategic planning and decision-making, enhanced collaboration with key partners, the Safe at

Home demonstration project (wraparound intensive in-home services for children ages twelve to

seventeen), children being placed with their siblings when in their best interest, and children

regularly visiting with parents while in placement.15

        However, none of the seven child outcomes across domains of safety, permanency, and

well-being were found to be in substantial conformity in West Virginia.16 Performance had

remained relatively unchanged since the prior review (report year 2008)17 and still fell far short of

the standard threshold of “95% substantially achieved” that is expected in each outcome category.

These child outcomes include:18

        1.      Safety Outcome One: Children are, first and foremost, protected from abuse and

neglect (56% substantially achieved in West Virginia);

        2.      Safety Outcome Two: Children are safely maintained in their homes whenever

possible and appropriate (42% substantially achieved);

        3.      Permanency Outcome One: Children have permanency and stability in their living

situations (20% substantially achieved);

        4.      Permanency Outcome Two: The continuity of family relationships and connections

in preserved for children (65% substantially achieved);




15
   D003776, -780-781.
16
   D003776, -780.
17
   D003776, -810.
18
   D003776, -802-805.


                                                 9
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 11 of 44 PageID #: 3132
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

        5.       Well-Being Outcome One: Families have enhanced capacity to provide for their

children’s needs (26% substantially achieved);

        6.       Well-Being Outcome Two: Children receive appropriate services to meet their

educational needs (73% substantially achieved); and

        7.       Well-Being Outcome Three: Children receive adequate services to meet their

physical and mental health needs (59% substantially achieved).

        Federal CFSRs also measure expectations in systemic factors among child welfare systems.

During their most recent review, West Virginia failed to meet substantial conformity guidelines in

four of the seven systemic factors.19 This is worse than in the prior evaluation, which included

failure to meet substantial conformity in three of the seven systemic factors (report year 2008).20

Systemic factors comprising strengths in West Virginia and in which the state met substantial

conformity include: Quality Assurance System, Staff and Provider Training, and Agency

Responsiveness to Community. The areas in which West Virginia failed to meet substantial

conformity included Statewide Information System, Case Review System, Service Array and

Resource Development, and Foster and Adoptive Parent Licensing, Recruitment, and Retention.

        The CFSR also found that West Virginia experienced significant challenges with the

establishment and achievement of appropriate and timely permanency goals for foster children. 21

Although there were issues with the state’s lack of quality resource homes, West Virginia’s poor

service array – for instance, its lack of substance abuse treatment services – and DHHR workforce

retention issues, reviewers encouraged West Virginia to leverage some of the strategies already

being used in the Safe at Home program to improve services to more foster children. This program



19
   D003776, -805-808.
20
   D003776, -810.
21
   D003776, - 781-782.

                                                 10
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 12 of 44 PageID #: 3133
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

was not available to all youth, but instead only to a select number of high-need cases that were

most commonly in congregate care. Specifically, the reviewers found that West Virginia struggled

with overuse of shelter care, because it lacked a sufficient number of foster homes. Moreover,

DHHR Children and Adult Services Director Carla Harper, in her testimony on behalf of DHHR,

stated that she did not know how effective DHHR’s efforts were to recruit foster homes for older

youth.22 Ms. Harper further testified that while half of older youth were in kinship placements,

“the support for that number of children in those kinship homes is not great.”23

        In addition to increased community needs and inadequate services, DHHR struggles with

recruiting and retaining caseworkers.24 Based on the most recent CFSR, it appears that caseworkers

have insufficient time to ensure youth and families are being adequately assessed and are receiving

individualized services to meet their needs. At the pre-custodial phase, these circumstances

resulted in DHHR failing to initiate child abuse and neglect investigations in a timely manner,

DHHR receiving multiple reports of similar circumstances before opening a case for investigation,

poor development and monitoring of safety plans, and inadequate assessments of safety and risk.

Caseworkers tended to focus on a single child within the family rather than taking a whole family

approach. Moreover, when youth were removed and placed into DHHR custody, they were not

afforded adequate opportunities to meet with their siblings, and DHHR often failed to engage in

necessary case management and permanency planning. All of these issues are detrimental and pose

a substantial risk of harm to transition age foster youth.




22
   Harper. Dep. 266:22-267:4, June 30, 2020.
23
   Harper. Dep. 272:11-13, June 30, 2020.
24
   D003776, - 781-782.

                                                 11
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 13 of 44 PageID #: 3134
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

VII.    West Virginia has Failed to Improve Transition aged Foster Youths’ Safety,
        Permanency, and Well-Being Over Time

        West Virginia has updated a number of its policy manuals in response to the need for

improved safety, permanency, and well-being outcomes for children. These comprehensive policy

manuals include West Virginia DHHR’s Adoption Policy,25 Child Protective Services Policy,26

Foster Care Policy,27 Title IV-E Eligibility,28 Homefinding Policy,29 and Youth Services Policy.30

West Virginia’s 2019 Child and Family Service Plan offers complementary information

particularly relevant to transition age foster youth, such as addressing the risk of sex trafficking

and social media use, and the importance of affirming spaces for LGBTQ youth.31

        Several manuals, reviews, and plans reference the importance of developing a transition

plan, for which there is a template, the West Virginia Older Youth Transition Plan.32 This plan

includes details about the youth and caregiver, custody status, court proceedings, living

arrangement, MODIFY program participation (MODIFY is a program for transition age youth),

assessments of tribal membership eligibility, National Youth in Transition Database (NYTD)

survey completion, advanced directives, credit history check, SSI eligibility, Title 19 waiver

eligibility, and adult protective services referral information.33 The Older Youth Transition Plan

goes on to assess a youth’s current academic setting, academic strengths and needs, transition

needs, whether or not the youth is accessing FAFSA or ETV funds, a youth’s Casey Life Skills

Attainment, and addresses demonstrated knowledge in the major Casey Life Skills Assessment



25
   D000924.
26
   D001010.
27
   D001299.
28
   D001600.
29
   D001643.
30
   D001846.
31
   D003816.
32
   D001929.
33
   D001929.

                                                12
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 14 of 44 PageID #: 3135
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

areas. The Older Youth Transition Plan also lists which experiential opportunities and hands on

skills the youth has, their current employment status and employment needs, linkages, employment

skills, special certifications, transportation needs, short-term employment goals, and long-term

employment goals, and includes a space to attach a resume. In terms of financial literacy, the plan

lists bank account status, regular source of income, financial literacy knowledge, and resource

linkage. In terms of health and well-being, it includes established primary care professionals,

health,      medication      compliance,       mental       health,     parenting      issues,     linkages,

permanence/connections, permanency pact, family relationships, sibling relationships, tribal

membership, support needs, active community connections, community opportunities, cultural

connections, peer circle, and peer contacts. Finally, the Older Youth Transition Plan includes the

Casey Life Skills Learning Template, which assesses skills, goals, and needs.

          It is clear that West Virginia has worked to develop policies and services to attempt to meet

the needs of transition aged youth. But while some of the services offered are evidence-based or

have promising evidence (for example, the Safe at Home program), others do not appear to have

an evidence base. Listing a large array of services, while looking good on paper, does little to

ensure that the services being delivered are effective. The MODIFY Program, for instance, which

implements Chafee Programming, appears to be well-designed, yet has only one youth worker for

each of five regions, including multiple counties.34 It seems unlikely that five workers would be

able to adequately assess and support the Transition Plan of the approximately 2,700 transition

aged youth in foster care in West Virginia.35 The 2020 Child and Family Services Plan notes there




34
    “MODIFY Coverage Map | Center for Excellence in Disabilities,” accessed June 10, 2020,
http://modify.cedwvu.org/modify-coverage-map/.
35
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.

                                                     13
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 15 of 44 PageID #: 3136
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

is a very limited number of transitional providers that provide more intensive services.36 Further,

reports on MODIFY effectiveness were not available to this reviewer and not apparent upon

review of their website.37 However, Ms. Harper testified that DHHR was not evaluating MODIFY

“to be an evidence based program.”38 She also testified DHHR was not evaluating programs in

West Virginia, which were being provided to aging out youth, to assess their effectiveness.39 It

seems that throughout DHHR’s reports on its service array, tracking most services is often based

solely on utilization numbers rather than the actual outcomes amongst service participants. One

notable exception to this is the Safe at Home program, which includes regular external

evaluations40 although impacts are mixed, and the program has focused on youth in congregate

care.41

          West Virginia DHHR has developed systems for assessing the agency’s performance

between CFSRs. They model their own reviews after the CFSR to gauge where improvements are

necessary and report them in their Child and Family Services Plans.42 These internal DHHR

reviews indicate continued performance well below expected thresholds on safety, permanency,

and well-being outcomes,43 which, in turn, contributes to the aforementioned poor outcomes seen

amongst West Virginian foster youth who age out of care.44

          DHHR Director Carla Harper’s testimony, which focused on DHHR’s care for transition

age foster youth, revealed that although there is a continuous quality improvement (CQI) process



36
   D003816, -979.
37
   “MODIFY | Center for Excellence in Disabilities,” accessed May 18, 2020, http://modify.cedwvu.org/.
38
   Harper. Dep. 159:15-16, June 30, 2020.
39
   Harper. Dep. 156:23-157:7, June 30, 2020.
40
   D006696.
41
   D130274.
42
   D003816.
43
   D003816.
44
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.

                                                     14
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 16 of 44 PageID #: 3137
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

in place, the system is overwhelmed with its current responsibilities and does not effectively collect

or track data.45 At several points, Ms. Harper was unable to identify the specific problems that had

been identified in the data DHHR had collected and how specific problems were being addressed.

Indeed, she admitted that, in some cases, this CQI occurs through a verbal reporting process.46

This lack of precise identification and tracking of specific needs of transition aged youth is

concerning.

        One example of poor, decreasing performance on an outcome between the last CFSR and

the last internal review that is particularly important to transition age youth is Permanency

Outcome 2, which is “the continuity of family relationships and connections is preserved for

children.”47 This permanency outcome includes (a) placement with siblings; (b) facilitating

frequent and high quality visits with parents and siblings in foster care; (c) making concerted

efforts to maintain the foster child’s connections to their neighborhood, community, faith,

extended family, Tribe, and friends; (d) placing the child with relatives when appropriate; and (e)

promoting, supporting, and/or maintaining positive relationships between the child in foster care

and his or her mother and father or other primary caregiver(s) from whom the child had been

removed through activities other than just arranging for visitation. This permanency outcome is

critical for older youth who often need to negotiate how to be in relationship with their families of

origin throughout their lives, but in particular, at the point of aging out. The 2020 West Virginia

Child and Family Services Plan cites challenges such as “barriers created by the court to

maintaining parent-child relationships and ensuring regular parent-child visitation as courts order

no contact between the parents and child until addiction treatment has been completed or multiple



45
   Harper. Dep. 296:19-298:12, June 30, 2020.
46
   Harper. Dep. 282:21-283:7, June 30, 2020.
47
   D003816.

                                                 15
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 17 of 44 PageID #: 3138
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

drug screens return negative for substances. Other barriers to higher conformity on the outcome

include an inadequate number of resource homes within communities. This results in children

being placed further from their home communities, therefore, resulting in connections not being

preserved.”48 Remedying these barriers is essential, as is understanding that permanency is not

limited to parent-child relationships: it is critical to maintain connections to and shore up through

strengthening supports a broader network of transition age youths’ kin and non-kin ties. This

network strengthening enhances the likelihood of permanent placements being successful. As

noted in the earlier section on permanency highlighting the Annie E. Casey report demonstrating

that transition age youth in West Virginia have relatively high rates of permanency but low rates

of performance on key measures at age twenty one,49 it is not enough to simply maintain

connections, but families and communities must to be strengthened in order to meet the needs of

transition aged youth being returned to them.

        Another related example of poor performance on a measure particularly important for

transition age youth is on Well-Being Outcome 1: “families have enhanced capacity to provide for

their children’s needs.” This outcome was substantially achieved in just 28% of cases per the 2020

Child and Family Services Plan,50 which reports on the most recently conducted internal review

process, similar to 26% in the 2017 CFSR.51 It appears quite clear that families are not getting the




48
   D003816, -850.
49
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
50
   D003816, -851-853.
51
   D003776, -804.

                                                     16
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 18 of 44 PageID #: 3139
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

services they need – again, despite high rates of “permanency,”52 families are not being adequately

supported,53 54 leading to poor outcomes for transition age foster youth.55

        Carla Harper’s testimony confirms these systemic deficits in preparing and supporting

kinship caregivers, foster parents, and caseworkers to address the specific, developmentally

appropriate needs of transition age youth in West Virginia to prepare them for adulthood. Ms.

Harper shared multiple ways in which DHHR fails to assess and address the needs of transition

age foster youth in their care. For example, although DHHR claims to use the Casey Life Skills

Assessment and Life Skills Curriculum to assess, address, and track transition age youths’ skills

and goals, DHHR does not know which caseworkers have been trained to use this tool.56 She also

testified that West Virginia does not have caseworkers who are dedicated solely to working with

transition age foster youth.57

        Ms. Harper noted that although foster parents are relied upon to deliver services to

transition age youth, they do not receive training in how to deliver these services.58 Further, DHHR

is uncertain which services are being provided to which youth because “individual services are not

being documented by DHHR caseworkers in the transitional living plan.” One critical example of

this that Ms. Harper noted was that although caseworkers provide information to former foster

youth regarding their ability to receive Medicaid through the age of twenty six, DHHR neither

tracks whether youth sign up nor collects aggregate data on how many former foster youth are



52
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
53
   D003776.
54
   D003816.
55
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
56
   Harper. Dep. 308:8-312:22, June 30, 2020.
57
   Harper. Dep. 176:9-12, June 30, 2020.
58
   Harper. Dep. 175:6-22, 178:7-180:5, 185:13-186.23, 187:17-188:8, 191:5-193:2, 193:121-194:12, 249:8-251:17,
June 30, 2020.

                                                     17
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 19 of 44 PageID #: 3140
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

receiving Medicaid.59 Ms. Harper affirmed the sense of overwhelm within the system multiple

times, stating, “[t]here’s many reports I could have run. But at this point we have not enough staff

to manage the data that we’re working with now. So I don’t know who would do that.”60

VIII. West Virginia Relies Heavily on Congregate Care, Despite Evidence of it Being More
      Expensive and More Harmful to Foster Youth

        Another major shortcoming in DHHR’s provision of services to transition age foster youth

is its heavy reliance on congregate care, which places transition age foster youth at significant risk

of harm. More than half (57%) of transition age foster youth are placed in congregate care in West

Virginia, compared to 34% nationally.61 By comparison, approximately one third (30%) of West

Virginian transition age youth are placed in a family-based setting (including pre-adoptive,

relative, and non-relative homes), versus approximately half (47%) of transition age youth

nationally. In her deposition, DHHR Director Carla Harper reported that there are “foster homes

that take older adolescents,” but was unclear on how many.62 Ms. Harper later asserted that juvenile

justice-involved youth may be required to be placed in congregate care by court order. However,

she was unable to provide a breakdown of how many youth were justice-involved and court

ordered to be placed in congregate care, versus how many transition age foster youth were placed

in congregate care due to insufficient availability of kinship or foster homes, versus how many

transition age foster youth were placed in congregate care due to that being the most appropriate

placement to address their mental health needs, per team assessment.63




59
   Harper. Dep. 254:24-155:6, June 30, 2020.
60
   Harper. Dep. 296:19-23, June 30, 2020.
61
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
62
   Harper. Dep. p. 275:14-20, June 30, 2020.
63
   Harper. Dep. p. 347:13-348:11, June 30, 2020.

                                                     18
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 20 of 44 PageID #: 3141
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

        The shortages of foster homes claimed by West Virginia DHHR does occur to some degree

across the nation, yet there is a significant overuse of congregate care in West Virginia despite a

widespread acceptance amongst child welfare experts and child welfare systems that congregate

care is generally a poor environment in which children should grow up.64 Several decades of

research indicate that congregate care is more expensive, less effective at meeting children’s needs,

and more harmful to children than family settings for the vast majority of foster children.65 66 Due

to these well-documented concerns, federal funding for congregate care will be significantly

reduced following passage of the Family First Prevention Services Act.67 Given DHHR’s heavy

reliance on congregate care and congregate care’s documented poor outcomes, it is not surprising

that West Virginian foster system alumni would be ill-prepared for adulthood when they age out

of care.68 This is especially true given Ms. Harper’s testimony that she did not know whether

institutions that DHHR contracts with provide independent living services.69

IX.     Child Welfare Failures as Related to Substance Use in West Virginia

        Multiple reports suggest that the failures of the foster care system in West Virginia to meet

children’s needs are driven by substance use rates. Indeed, West Virginia continues to have the

highest rate of drug overdose death in the nation.70 The Youth in Foster Care Placements Point in



64
   Mary Dozier et al., “Consensus Statement on Group Care for Children and Adolescents: A Statement of Policy of
the American Orthopsychiatric Association,” The American Journal of Orthopsychiatry 84, no. 3 (May 2014): 219–
25, https://doi.org/10.1037/ort0000005.
65
   Richard P Barth, “Institutions vs. Foster Homes: The Empirical Base for the Second Century of Debate” (Chapel
Hill,     NC:      UNC      School      of     Social      Work    Jordan   Institute  for    Families,    2002),
https://bettercarenetwork.org/sites/default/files/Institutions%20vs%20Foster%20Homes.pdf.
66
   Bethany R. Lee et al., “Outcomes of Group Care for Youth: A Review of Comparative Studies,” Research on Social
Work Practice 21, no. 2 (March 1, 2011): 177–89, https://doi.org/10.1177/1049731510386243.
67
   Zach Tilly, “Family First Prevention Services Act,” Children’s Defense Fund (blog), accessed May 21, 2019,
https://www.childrensdefense.org/policy/policy-priorities/child-welfare/family-first/.
68
   Annie E. Casey Foundation. “2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.
69
   Harper. Dep. 182:10-184:21, June 30, 2020.
70
   U.S. Centers for Disease Control and Prevention, “Drug Overdose Deaths in the United States, 1999-2018,” Data
Briefs, January 2020, https://www.cdc.gov/nchs/products/databriefs/db356.htm.

                                                       19
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 21 of 44 PageID #: 3142
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

Time Report indicates a steady increase in the number of youth in the custody of the state: a 46%

increase between October 2014 and October 2017.71 Substance use has clearly been identified as

a driver of foster care entry, yet development of evidence-based prevention of and treatment for

substance use among parents does not appear to have been a major focus in West Virginia. It would

appear to an outside observer that reducing substance use would be a priority in order to stabilize

foster care entries, yet for years this has not been the case.

X.        Appropriateness of Service Array for Transition Age Youth

          West Virginia’s 2020 Child and Family Services Plan details a number of services that are

available for transition age foster youth in West Virginia.72 These include a life skills assessment;

transition plan and services; transitional living placement with subsidy; employment programs; the

Helping Our Undergraduates Succeed in Education (H.O.U.S.E.) project, which allows

transitioning youth who are first-time freshman at West Virginia State University to live in a

H.O.U.S.E. project, a small, supervised house on the campus for students who may need a gradual

introduction to college life and support services; foster care tuition waiver; the Computers for

Graduates program, which provides computer for youth who graduate from high school or

complete a high school equivalency exam while in foster care; mentoring; conferences for youth

in foster care to interact with positive adult role models; post-secondary education student support

services; community support services; and transition from high school to post-secondary education

support programs. The evidence-base of these approaches is unclear, and whether or not they are

effective will need to be evaluated. For example, the H.O.U.S.E. Project sounds like a wonderful

idea. However, many foster youth do not enter a four year university as freshman, instead


71
     D005879, 881.
72
     D003816.



                                                  20
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 22 of 44 PageID #: 3143
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

benefitting from a transitional step after high school and attending community college. Other than

limited high school mentorship and the underfunded MODIFY program, there do not appear to be

any targeted programs to support such a transitional step to aid West Virginian current and former

foster youths’ transition to community college. Unfortunately, an initiative by KVC Health

Systems naming DHHR as a partner to create a community college campus specifically for current

and former foster youth in Montgomery, West Virginia was shuttered in 2019 after failing to

receive the “public and private financial support to successfully launch the initiative” despite

“verbal support for the project [that was] exceptionally high.”73 None of the interventions being

used in West Virginia are listed under the evidence-based Youth Transitioning into Adulthood

Programs section of the California Evidence-Based Clearinghouse for Child Welfare.74 Without

information reported on the overall approach to serving transition aged youth and evaluation of

each component, it is not possible to tell whether these services will be helpful. Additionally, given

DHHR’s caseworker vacancy rates and retention issues, it is questionable whether caseworkers

are engaging in the necessary case management and referring transition age youth to these services.

Again, the poor performance of West Virginia’s former foster youth at age twenty one relative to

other foster youth in the United States indicates that the current approach to care is failing to meet

youths’ needs and creating a risk of harm.75

XI.     Conclusion

        In conclusion, DHHR has failed to adequately care for its transition age foster youth and

prepare them for independence, thereby putting them at risk of harm. Tellingly, former foster youth


73
   “KVC Health Systems Shares Update on College Campus in Montgomery, WV,” KVC Health Systems, February
28, 2019, https://www.kvc.org/blog/college-campus-update/.
74
    California Evidence-based Clearinghouse for Child Welfare, “Youth Transitioning Into Adulthood,” n.d.,
https://www.cebc4cw.org/topic/youth-transitioning-into-adulthood/.
75
   Annie E. Casey Foundation.“2018 West Virginia Profile Transition-Age Youth in Foster Care” (Baltimore, MD,
2018), https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-2018.pdf.

                                                     21
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 23 of 44 PageID #: 3144
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

from West Virginia are less likely to achieve a range of positive outcomes in employment,

education, and housing, and more likely to experience young parenthood, than the general

population of former foster youth in the United States who age out of care. Based on current

policies, practices, and outcomes, West Virginia DHHR operates a system that fails to meet its

stated goals for children, with its pattern of failing to address safety, permanency, and well-being

of transition age youth.




       Elizabeth Aparicio, PhD, MSW
       August 10, 2020




                                                22
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 24 of 44 PageID #: 3145
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

Appendix A: Considered Materials

 Document                                                                      Bates No. (If
                                                                               Applicable)
 Class Action Complaint
 Annotated Code of West Virginia, ch. 49 Child Welfare (2015)                  D000003

 West Virginia Judicial Benchbook Child Abuse and Neglect Proceedings          D000403
 (2019)
 West Virginia Adoption Policy (2018)                                          D000924
 West Virginia Child Protective Services Policy (2019)                         D001010
 West Virginia Foster Care Policy (2019)                                       D001299
 West Virginia Title IV-E Eligibility Policy Manual (2019)                     D001600
 West Virginia Homefinding Policy Manual (2019)                                D001643
 West Virginia Youth Services Policy (2019)                                    D001846
 West Virginia Older Youth Transition Plan                                     D001929
 U.S. Department of Children and Families, Child and Family Services           D003776
 Reviews, West Virginia, Final Report (2017)
 West Virginia 2019 Child and Family Services Plan (2019)                      D003816

 Advancing New Outcomes: Findings, Recommendations, and Actions,               D005555
 Commission to Study Residential Placement of Children
 (2019)
 Youth in Foster Care, Point in Time (2018)                                    D005879
 Safe at Home West Virginia Title IV-E Waiver Evaluation Plan (2015)           D006696
 Safe at Home WV Semi-Annual Progress Report October 1 2018-April 30,          D130274
 2019 (2019)
 Amy Dworsky and Mark E. Courtney, “The Risk of Teenage Pregnancy
 among Transitioning Foster Youth: Implications for Extending State Care
 beyond Age 18,” Children and Youth Services Review 32, no. 10 (October 1,
 2010): 1351–56, https://doi.org/10.1016/j.childyouth.2010.06.002
 Bryn King et al., “A Cross-Sectional Examination of Birth Rates among
 Adolescent Girls in Foster Care,” Children and Youth Services Review 36
 (January 1, 2014): 179–86, https://doi.org/10.1016/j.childyouth.2013.11.007
 Sarah A. Font, Maria Cancian, and Lawrence M. Berger, “Prevalence and Risk
 Factors for Early Motherhood Among Low-Income, Maltreated, and Foster
 Youth,” Demography, December 5, 2018, https://doi.org/10.1007/s13524-018-
 0744-x.
 Mark E. Courtney, Jennifer L. Hook, and JoAnn S. Lee, “Distinct Subgroups
 of Former Foster Youth during Young Adulthood: Implications for Policy and
 Practice,” Child Care in Practice 18, no. 4 (October 1, 2012): 409–18,
 https://doi.org/10.1080/13575279.2012.718196;
 Amy Dworsky, “Child Welfare Services Involvement among the Children of
 Young Parents in Foster Care,” Child Abuse & Neglect 45 (July 1, 2015): 68–
 79, https://doi.org/10.1016/j.chiabu.2015.04.005.


                                               23
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 25 of 44 PageID #: 3146
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

 Annie E. Casey Foundation, “Fostering Youth Transitions” (Baltimore, MD,
 2018), https://www.aecf.org/resources/fostering-youth-transitions/.
 Annie E. Casey Foundation, “2018 West Virginia Profile Transition age Youth
 in Foster Care” (Baltimore, MD, 2018),
 https://www.aecf.org/m/resourcedoc/westvirginia-fosteringyouthtransitions-
 2018.pdf.
 “MODIFY Coverage Map | Center for Excellence in Disabilities,” accessed
 June 10, 2020, http://modify.cedwvu.org/modify-coverage-map/.
 “MODIFY | Center for Excellence in Disabilities,” accessed May 18, 2020,
 http://modify.cedwvu.org/.
 Mary Dozier et al., “Consensus Statement on Group Care for Children and
 Adolescents: A Statement of Policy of the American Orthopsychiatric
 Association,” The American Journal of Orthopsychiatry 84, no. 3 (May 2014):
 219–25, https://doi.org/10.1037/ort0000005.
 “KVC Health Systems Shares Update on College Campus in Montgomery,
 WV,” KVC Health Systems, February 28, 2019,
 https://www.kvc.org/blog/college-campus-update/.
 California Evidence-based Clearinghouse for Child Welfare, “Youth
 Transitioning Into Adulthood,” n.d., https://www.cebc4cw.org/topic/youth-
 transitioning-into-adulthood/.
 Deposition for Carla Harper, West Virginia DHHR Children and Adult
 Services Director, June 30, 2020.




                                               24
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 26 of 44 PageID #: 3147
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

                                        Curriculum Vitae


Notarization. I have read the following and certify that this curriculum vitae is a current and
accurate statement of my professional record.

Signature                                                                    Date 6/6/2020


I.          Personal Information


Name: Aparicio, Elizabeth Marie
Address: University of Maryland
Department of Behavioral and Community Health
4200 Valley Dr., Suite 1234
College Park, MD 20742
Email: aparicio@umd.edu


Faculty Website: https://sph.umd.edu/people/elizabeth-aparicio
Lab Website: https://sph.umd.edu/CommunityTHRIVES
Google Scholar Profile: https://scholar.google.com/citations?user=Un1LI_cAAAAJ&hl=en


I.A.     Academic Appointments at UMD
3/2020 –          Deputy Director for Clinical Training and Intervention, University of
                  Maryland Prevention Research Center
9/2019 –               Co-Investigator and Core Research Scientist, University of Maryland
                       Prevention Research Center
8/2017 –               Director, Community THRIVES Lab
8/2017 –               Assistant Professor, Department of Behavioral and Community Health
I.B.     Other Employment
3/2020 –         Expert Witness, Foster Youth Aging out of Foster Care, A Better
                 Childhood



                                                 25
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 27 of 44 PageID #: 3148
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

8/2014-7/2017         Assistant Professor, University of Hawai‘i Myron B. Thompson School of
                      Social Work (Honolulu, HI)
8/2012-7/2014         Buffering Toxic Stress through Attachment Based Intervention Site
                      Supervisor/Graduate Research Assistant, University of Maryland School
                      of Social Work
8/2011-7/2012         Graduate Research Assistant, University of Maryland School of Social
                      Work
8/2009-7/2011         Pre-Doctoral Fellow, Center for Maternal and Child Health Social Work
                      (now, Center for Public Health Social Work Education & Training),
                      University of Maryland School of Social Work
1/2009-05/2014        Clinical Social Worker (LCSW-C), Mental Health Private Practice
                      (Rockville & Silver Spring, MD)
8/2007-8/2009         Early Childhood Specialist, Early Childhood Mental Health Consultant, &
                      Clinical Social Worker (LCSW-C), Jewish Social Service Agency
                      (Rockville, MD)
6/2005-8/2007         Teen Mother-Baby Residential Program Social Worker (for Foster Youth
                      and their Children), St. Ann’s Center for Children, Youth, & Families
                      (Hyattsville, MD)
I.C.       Educational Background
2014         PhD, University of Maryland School of Social Work
2005            MSW, Catholic University of America
2004            BA, Catholic University of America (Magna Cum Laude, Phi Beta Kappa)
I.D.      Professional Certifications, Licenses, and Memberships
Licensed Certified Social Worker-Clinical, Maryland (inactive status)
Member, American Public Health Association
Member, Society for Prevention Research
Member, Society for Research in Child Development
Member, Society for Social Work and Research

II.        Research, Scholarly, Creative and/or Professional Activities


H-Index: 10
i10-Index: 11
Source: Google Scholar https://scholar.google.com/citations?user=Un1LI_cAAAAJ&hl=en




                                               26
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 28 of 44 PageID #: 3149
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

II.A.      Chapters
II.A.1.    Books
           1.    Childress, S., Aparicio, E. M., & Messing, J. (2019). Domestic violence in
                 Kyrgyzstan: Finding a voice of strength and empowerment. In K. Zaleski, A.,
                 Enrile, E.L. Weiss, & X. Wang (Eds.), Women’s journey to empowerment in
                 the 21st century: A transnational feminist analysis of women’s lives in modern
                 times. New York, NY: Oxford University Press.
           2.    Jones Harden, B., Aguilar, E., Cruz, C., & Aparicio, E. (2015). Promoting
                 positive parenting: Infant mental health intervention with high-risk families.
                 In C. LeCroy & E. Anthony (Eds.), Case studies in child, adolescent, and
                 family treatment (2nd ed.). 219-235. Hoboken, NJ: John Wiley & Sons.


II.B.      Refereed Journals
II.B.1.    Refereed Journal Articles
(*co-authored with my student/s; +co-authored with my community partner/s)
           1.     *+Salerno, J.P., Kachingwe, O.N., Fish, J., Parekh, E., Geddings-Hayes, M.,
                  Boekeloo, B.O., & Aparicio, E.M. (In Press). “Even if you think you can
                  trust them, don’t trust them”: The lived experience of sexual health among
                  sexual minority girls in foster care. Children and Youth Services Review.
           2.     *+Kachingwe, O.N., Salerno, J.P., Boekeloo, B., Fish, J., Geddings-Hayes,
                  M., Aden, F., & Aparicio, E.M. (In Press). “The internet is not private:” The
                  role of social media in sexual health of foster youth. Journal of Adolescence.
           3.     *Aparicio, E.M., Kachingwe, O.N., Fleishman, J., & Novick, J. (In Press).
                  How youth experiencing homelessness access and select birth control in the
                  United States: A review. Health and Social Work.
           4.     *Salerno, J., Turpin, R., Howard, D., Dyer, T., Aparicio, E.M. & Boekeloo,
                  B. (In Press). Health care experiences of Black men who have sex with men
                  and transgender women: A qualitative study. Journal of the Association of
                  Nurses in AIDS Care.
           5.     Martoccio, T., Berlin, L., Aparicio, E. M., Appleyard Carmody, K., &
                  Dodge, K. (2020). Intergenerational continuity in child maltreatment:
                  Explicating underlying mechanisms. Journal of Interpersonal Violence.
                  Advance online publication.
           6.     Shpiegel, S., Aparicio, E.M., King, B., Prince, D., Lynch, J., & Grinnell-
                  Davis, C.
                  (2020). The functional patterns of adolescent mothers leaving foster care:
                  Results from a cluster analysis. Child and Family Social Work, 25, 478-487.
           7.     *+Aparicio, E.M., Kachingwe, O.N., Phillips, D.R., Fleishman, J., Novick, J.,
                  Okimoto, T., Cabral, M.P., Ka‘opua, L.S., Childers, C., Espero, J. &
                  Anderson, K. (2019). Holistic, trauma-informed adolescent pregnancy
                  prevention and sexual health promotion for female youth experiencing
                  homelessness: Initial outcomes of Wahine Talk. Children and Youth Services
                  Review, 107, 104509.
           8.     King, B., Eastman, A., Grinnell-Davis, C., & Aparicio, E. (2019). Early
                  childbirth among foster youth: A latent class analysis to determine subgroups

                                               27
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 29 of 44 PageID #: 3150
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

                  at greater risk. Perspectives on Sexual and Reproductive Health. Advance
                  online publication. doi:10.1363/psrh.12124
           9.     Vanidestine, T., & Aparicio, E.M. (2019). How social welfare and health
                  professionals understand “race,” racism, and whiteness in health disparities
                  discourse: A social justice approach to grounded theory. Social Work in
                  Public Health, 34(5), 430-443.
           10.    *+Kachingwe, O.N., Anderson, K., Houser, C., Fleishman, J., Novick, J.,
                  Phillips, D.R., & Aparicio, E.M. (2019). “She was there through the whole
                  process:” Exploring how homeless youth access and select birth control.
                  Children and Youth Services Review, 101, 277-284.
           11.    Massey Combs, K., Aparicio, E.M., Prince, D.M., Grinnell-Davis, C., Marra,
                  L., & Faulkner, M. (2019). Evidence-based sexual health programs for youth
                  involved with juvenile justice and child welfare systems: Outcomes across
                  settings. Children and Youth Services Review, 100, 64-69.
           12.    Aparicio, E.M., Shpiegel, S., Grinnell-Davis, C., & King, B. (2019). “My
                  body is strong and amazing:” Embodied experiences of pregnancy and birth
                  among young women in foster care. Children and Youth Services Review, 98,
                  199-205.
           13.    *+Aparicio, E.M., Rodrigues, E., Birmingham, A., & Houser, C. (2019).
                  Dual experiences of teenage parenting and homelessness among Native
                  Hawaiian youth: A critical interpretative phenomenological analysis. Child
                  and Family Social Work, 24, 330-339.
           14.    *+Aparicio, E.M., Phillips, D.R., Okimoto, T., Cabral, M.P., Houser, C., &
                  Anderson, K. (2018). Youth and provider perspectives of Wahine Talk: A
                  holistic teen pregnancy prevention program developed with and for homeless
                  youth. Children and Youth Services Review, 93, 467-473.
           15.    Aparicio, E.M., Gioia, D., & Pecukonis, E.V. (2018). “I can get through this
                  and I will get through this”: The unfolding journey of teenage motherhood in
                  and beyond foster care. Qualitative Social Work, 17(1), 96-114.
           16.    West, A., Aparicio, E., Berlin, L., & Jones Harden, B. (2017). Home visitors’
                  perceptions of supplementing Early Head Start with the Attachment and
                  Biobehavioral Catch-up Program: Implications for implementation. Infant
                  Mental Health Journal, 38(4), 514-522.
           17.    Aparicio, E.M. (2017). “I want to be better than you”: Lived experiences of
                  intergenerational child maltreatment prevention among teenage mothers in
                  and beyond foster care. Child and Family Social Work, 22, 607-616.
           18.    Stephens, T. & Aparicio, E.M. (2017). “It’s just broken branches:” Child
                  welfare-affected mothers’ dual experiences of insecurity and striving for
                  resilience in the aftermath of complex trauma and familial substance abuse.
                  Children and Youth Services Review, 37, 248-256.
           19.    Aparicio, E.M., Denmark, N., Berlin, L., & Jones Harden, B. (2016). First
                  generation Latina mothers’ experiences of supplementing home-based Early
                  Head Start with the Attachment and Biobehavioral Catch-up program. Infant
                  Mental Health Journal, 37(5), 537-548.




                                               28
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 30 of 44 PageID #: 3151
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

           20.    *Aparicio, E.M., Vanidestine, T., Zhou, K., & Pecukonis, E.V. (2016). Teen
                  pregnancy in Latino communities: Young adult perspectives and experiences
                  of sociocultural context. Families in Society, 97(1), 50-57.
           21.    Aparicio, E., Pecukonis, E. V., & O’Neale, S. (2015). “The love that I was
                  missing:” Exploring the lived experience of motherhood among teen mothers
                  in foster care. Children and Youth Services Review, 51, 44-54.
           22.    *Aparicio, E., Pecukonis, E. V., & Carper, K. (2014). Sociocultural factors of
                  teenage pregnancy in Latino communities: Preparing social workers for
                  culturally-responsive practice. Health and Social Work, 39(4), 238-243.
           23.    Acquavita, S., Gibbons, M., Aparicio, E., & Pecukonis, E.V. (2014). Student
                  perspectives on interprofessional education: Overcoming barriers and
                  increasing effectiveness of interdisciplinary experiences. Journal of Allied
                  Health, 23(2).
           24.    Pecukonis, E., Doyle, O., Acquavita, S., Aparicio, E., Gibbons, M., &
                  Vanidestine, T. (2013). Interprofessional leadership training in MCH social
                  work. Social Work in Health Care, 52(7). doi:
                  10.1080/00981389.2013.792913
           25.    Aparicio, E., Michalopoulos, L.M., & Unick, G.J. (2013). An examination of
                  the psychometric properties of the vicarious trauma scale in a sample of
                  licensed social workers. Health and Social Work, 38(4), 199-206.
           26.    Bellin, M.H., Osteen, P., Zabel, T. A., Dosa, N, Aparicio, E., Braun, P., &
                  Dicianno, B. (2013). Family satisfaction, pain, and quality of life in emerging
                  adults with spina bifida: A longitudinal analysis. American Journal of
                  Physical Medicine and Rehabilitation, 92(8), 641-655.
           27.    Bellin, M.H., Dosa, N., Zabel, T. A., Aparicio, E., Dicianno, B., & Osteen, P.
                  (2012). Family functioning, self-management and the trajectory of
                  psychological symptoms in emerging adults with spina bifida. Journal of
                  Pediatric Psychology, advance access September 12, 2012, 1-13.
           28.    Michalopoulos, L.M., & Aparicio, E. (2012). Vicarious trauma in social
                  workers: The role of trauma history, social support, and years of experience.
                  Journal of Aggression, Maltreatment, and Trauma, 21(6), 646-664.


II.B.2.    Refereed Journal Articles Under Review
(*co-authored with my student/s; +co-authored with my community partner/s)
           1.     *Channell Doig, A., Jasczynski, M., Fleishman, J., & Aparicio, E.M. (2019).
                  Breastfeeding among mothers with a maternal history of child maltreatment:
                  A review. Manuscript under review.
           2.     *+Aparicio, E.M., Kachingwe, O.N., Phillips, D.R., Jasczynski, M., Cabral,
                  M.K., Aden, F., Parekh, E., Espero, J., & Childers, C. (2019). “Having a baby
                  can wait: Experiences of a sexual and reproductive health promotion program
                  in the context of youth homelessness captured through PhotoVoice.
                  Manuscript under review.
           3.     *+Garney, W.R., Nelon, J.L., Phillips, D.R., Wilson, K.L., Garcia, K.,
                  Anderson, K., Espero, J., Patterson, M.S., & Aparicio, E.M. (2019, March).
                  Utilization of social network analysis to understand how peer networks share

                                               29
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 31 of 44 PageID #: 3152
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

                  sexual health information among homeless, female youth. Manuscript under
                  review.
           4.     *+Aparicio, E.M., Kachingwe, O.N., Salerno, J.P., Geddings-Hayes, M., &
                  Boekeloo, B.O. (2018). Addressing sexual health among youth in foster care:
                  A community-engaged grounded theory model. Manuscript under review.


II.B.3.    Refereed Journal Articles in Preparation
(*co-authored with my student/s; +co-authored with my community partner/s)
           1.     *+Aparicio, E.M., Channell Doig, A., Jasczynski, M., Robinson, J., Lee, K.,
                  Huq, M., Phillips, D.R., Hillig, E., & Jones, G. (2020). Mental health and
                  parenting needs of young, maltreated mothers. Manuscript in preparation.
           2.     *+Jascynski, M., Phllips, D.R., Lee, K., Kachingwe, O., Cabral, M.K., Huq,
                  M., Childers, C., Chavez, R., Tellei, J., & Aparicio, E.M. (2020). Youth-
                  friendly sexual and reproductive healthcare with female youth experiencing
                  homelessness. Manuscript in preparation.
           3.     Huq, M., Phillips, D.R., Cabral., M.K., Childers, C., Chavez., R., Tellei, J., &
                  Aparicio, E.M. (2020). A qualitative study of factors facilitating access to
                  housing in the context of a sexual and reproductive health program for youth
                  experiencing homelessness. Manuscript in preparation.
           4.     *+Aparicio, E.M., Phillips, D.R., Kachingwe, O.N., Jasczynski, M., Cabral,
                  M.K., Huq, M., Parekh, E., Lee, K., Hillig, E., Childers, C., Chavez, R., &
                  Tellei, J. (2020) Longitudinal contraception outcomes following a holistic
                  sexual health intervention for youth experiencing homelessness. Manuscript in
                  preparation.
           5.     *+Aparicio, E.M., Salerno, J.P., Kachingwe, O.N., Geddings-Hayes, M., &
                  Boekeloo, B.O. (2019). Preparing the social work workforce to address
                  sexual health among foster youth: Youth and professionals’ perspectives.
                  Manuscript in preparation.
           6.     *+Nelon, J.L., Garney, W.R., Kachingwe, O.N., Aparicio, E.M., Wilson,
                  K.L., Garcia, K., & Anderson, K. (2019, March). Utilization of social network
                  analysis to understand birth control uptake in youth who experience
                  homelessness. Manuscript in preparation.
           7.     Shpiegel, S., Aparicio, E. M., Grinnell-Davis, C., & Prince, D. (2016). Sexual
                  risk behavior among adolescents in foster care: The impact of sexual
                  orientation. Manuscript in preparation.
           8.     *+Aparicio, E. M., Wey, A., Spellman, C., Foster, A., Keaunui, K., Porter, H.
                  H., McKenzie, P., Ka‘opua, L.I. (2015). The sociocultural context of teenage
                  pregnancy in Native Hawaiian communities: A mixed method analysis of birth
                  timing predictors and youth perspectives. Manuscript in preparation.

II.C.      Conferences, Workshops, and Talks
II.C.1.    Invited Talks
           1.     Aparicio, E.M. & Chavez, R. (2020, May). Engaging youth experiencing
                  homelessness in film and PhotoVoice. OPA Virtual Expo. U.S. Department of
                  Health and Human Services, Office of Population Affairs; Washington, D.C.

                                               30
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 32 of 44 PageID #: 3153
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

           2.     Aparicio, E.M. (2020, March). Grantee showcase: Wahine Talk. U.S.
                  Department of Health and Human Services, Office of Population Affairs;
                  Washington, D.C.
           3.     Aparicio, E.M. (2019, February). Using end-user feedback to improve your
                  teen pregnancy prevention program. U.S. Department of Health and Human
                  Services, Office of Adolescent Health, Teen Pregnancy Prevention Program
                  2018 Tier 2 Phase 1 Group Call; Washington, D.C.
           4.     Aparicio, E.M. (2018, March). New beginnings: transformative community-
                  engaged research with homeless, foster, and parenting youth. Children and
                  Youth Policy Division, Office of the Assistant Secretary for Planning and
                  Evaluation, U.S. Department of Health and Human Services; Washington,
                  D.C.
           5.     Aparicio, E. (2018, February). New beginnings: transformative community-
                  engaged research with homeless, foster, and parenting youth. University of
                  Maryland Center for Health Equity Collegium of Scholars; College Park, MD.

II.C.2.    Refereed Presentations
(*co-authored with my student/s; +co-authored with my community partner/s)
           1.     *+Aparicio, E.M., Phillips, D.R., Kachingwe, O.N., Jasczynski, M., Cabral,
                  M.K., Huq, M., Parekh, E., Lee, K., Childers, C., & Espero, J. Longitudinal
                  contraception uptake outcomes to 12 months following a holistic sexual health
                  intervention for youth experiencing homelessness. Oral presentation at the
                  Society for Prevention Research 2020 Annual Meeting; Washington, D.C.
                  (Conference cancelled – COVID-19)
           2.     *+Channell Doig, A. Jasczynski, M., Phillps, D.R., Aden, F., Huq, M., Lee,
                  K., Jones, G., & Aparicio, E.M. (2020, May). Addressing substance use
                  among maltreated young mothers to prevent intergenerational child
                  maltreatment transmission: Experiences of child welfare social workers. Oral
                  presentation at the Society for Prevention Research 2020 Annual Meeting;
                  Washington, D.C. (Conference cancelled – COVID-19)
           3.     *+Phillips, D.R., Kachingwe, O.N., Cabral, M.K., Childers, C., Anderson, K.,
                  Espero, J., Jasczynski, M., Aden, F., & Aparicio, E.M. (2020, January).
                  “Having a baby can wait”: A mixed-method analysis of homeless youth
                  experiences and longitudinal uptake outcomes following holistic sexual health
                  intervention. Oral presentation at the Society for Social Work and Research
                  24th Annual Conference; Washington, D.C.
           4.     *Kachingwe, O.N., Fleishman, J., Novick, J., & Aparicio, E.M. (2020,
                  January). Birth control access and selection among homeless youth in the
                  United States: A review. Oral presentation at the Society for Social Work and
                  Research 24th Annual Conference; Washington, D.C.
           5.     *+Aparicio, E.M., Kachingwe, O.N., Phillips, D.R., Jasczynski, M., Cabral,
                  M.K., Aden, F., Parekh, E., Childers, C., & Anderson, K. (2019, November).
                  Trauma-informed sexual health intervention for homeless youth. Oral
                  presentation at the American Public Health Association’s 2019 Annual
                  Meeting; Philadelphia, PA.


                                               31
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 33 of 44 PageID #: 3154
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

           6.     *+Kachingwe, O.N., Boekeloo, B.O., Salerno, J.P., Geddings-Hayes, M., &
                  Aparicio, E.M. (2019, May). Sexual health needs among youth in foster care:
                  A grounded theory model. Oral presentation at the Society for Prevention
                  Research 27th Annual Meeting; San Francisco, CA.
           7.     *+Aparicio, E.M., Anderson, K., Kachingwe, O.N., Phillips, D.R., Cabral,
                  M.K., Fleishman, J., & Novick, J. (2019, January). Trauma-informed sexual
                  health intervention for homeless youth. Oral presentation at the Society for
                  Social Work and Research 23rd Annual Conference; San Francisco, CA.
           8.     King, B., Eastman, A.L., Aparicio, E.M., Smith, R., & Grinnell-Davis, C.
                  (2019, January). Pregnancy during foster care: placement trajectories among
                  foster youth who give birth as adolescents. Oral presentation at the Society for
                  Social Work and Research 23rd Annual Conference; San Francisco, CA.
           9.     Massey Combs, K., Aparicio, E.M., Prince, D.M., Grinnell-Davis, C., &
                  Faulkner, M. (2019, January). Evidence-based sexual health programs for
                  youth involved with juvenile justice and child welfare systems: Outcomes
                  across settings. Oral presentation at the Society for Social Work and Research
                  23rd Annual Conference; San Francisco, CA.
           10.    Spiegel, S., King, B., Aparicio, E.M., & Grinnell-Davis, C. (2019, January)
                  The relationship between disconnection from school and employment and
                  early parenthood among foster youth. Oral presentation at the Society for
                  Social Work and Research 23rd Annual Conference; San Francisco, CA.
           11.    *+Aparicio, E.M., Birmingham, A., Rodrigues, E. & Houser, C. (2018,
                  January). “They never raised me up:” Dual experiences of teenage parenting
                  and homelessness among Native Hawaiian youth. In Aparicio, E.M. (chair)
                  Parenting in the wake of violence and trauma. Symposium conducted at the
                  Society for Social Work and Research 22nd Annual Conference; Washington,
                  D.C.
           12.    King, B., Aparicio, E.M., Dworsky, A., Massey, K., Shpiegel, S., Grinnell-
                  Davis, C., Smith, R., Faulkner, M., & Lane Eastman, A. (2018, January).
                  Early pregnancy and parenting among foster youth: A national discussion to
                  inform research, practice, and policy. Roundtable presented at the Society for
                  Social Work and Research 22nd Annual Conference; Washington, D.C.
           13.    *+Aparicio, E.M., Wey, A., Spellman, C., Foster, A., Keaunui, K., Porter, H.,
                  & McKenzie, P. (2017, November). Sociocultural context of teenage
                  pregnancy in Native Hawaiian communities: A mixed method analysis of
                  population-level predictors and youth perspectives. Paper presented at the
                  American Public Health Association National Conference; Atlanta, GA.
           14.    Smith, R. & Aparicio, E.M. (2017, October). “If you don’t ask, I’m not
                  telling you anything”: What works when engaging in real talk with foster
                  youth around dating and sexual behaviors. Roundtable Presentation at the
                  Healthy Teen Network Annual Conference; Baltimore, MD.
           15.    Aparicio, E.M., Shpiegel, S., & Grinnell-Davis, C. (2017, January). “My
                  body is strong and amazing”: An interpretative phenomenological analysis of
                  embodied experiences of pregnancy and birth among foster youth. Paper
                  presented at the Society for Social Work and Research 21st Annual
                  Conference; New Orleans, LA.

                                               32
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 34 of 44 PageID #: 3155
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

           16.    Shpiegel, S., Aparicio, E.M., Grinnell-Davis, C., & Prince, D. (2017,
                  January). Sexual risk behaviors among adolescents in foster care: The impact
                  of sexual orientation. Paper presented at the Society for Social Work and
                  Research 21st Annual Conference; New Orleans, LA.
           17.    Stephens, T. & Aparicio, E.M. (2017, January). “It’s just broken branches”:
                  Maternal dual experiences of insecurity and striving for resilience in the
                  aftermath of complex trauma and familial substance abuse. Paper presented at
                  the Society for Social Work and Research 21st Annual Conference; New
                  Orleans, LA.
           18.    Aparicio, E. (2016, January). Examining the social ecological context of
                  teenage birth among Native Hawaiian youth. Paper presented at the Society
                  for Social Work and Research 20th Annual Conference; Washington, DC.
           19.    Aparicio, E. (2016, January). “I want to be better than you:” Exploring
                  experiences of teen mothers in foster care working to break the cycle of child
                  maltreatment. Paper presented at the Society for Social Work and Research
                  20th Annual Conference; Washington, DC.
           20.    Aparicio, E. (2015, October). At a distance: Bolstering social work practice
                  across the miles. Teaching Methods Workshop presented at the 61st Annual
                  Program Meeting of the Council on Social Work Education; Denver, CO.
           21.    West, A., Berlin, L., Jones Harden, B., & Aparicio, E. (2015, May). Real-
                  world sustainability of Early Head Start + parenting: Home visitors’
                  strengths, needs, and perceptions. Paper symposium presented at the 2015
                  Society for Prevention Research 23rd Annual Meeting; Washington, DC.
           22.    Berlin, L., Appleyard, K., Aparicio, E., & Dodge, K. (2013, April).
                  Predicting and preventing early maltreatment: Leveraging mothers’ own
                  parenting histories and early parenting behaviors. Paper presented at the
                  Society for Research on Child Development Biennial Conference; Seattle,
                  Washington.
           23.    Vanidestine, T., Aparicio, E., & O’Reilly, N. (2012, November). Social work
                  education and infusing racial justice content: Qualitative research curriculum
                  development. Teaching Methods and Learning Styles Workshop presented at
                  the 58th Annual Program Meeting of the Council on Social Work Education;
                  Washington, DC.
           24.    Michalopoulos, L. M., & Aparicio, E. (2011, September). Vicarious trauma
                  in social workers: The role of trauma history, social support, and years of
                  experience. Paper presented at the 16th Annual Conference on Violence,
                  Abuse and Trauma; San Diego, CA.
           25.    Aparicio, E., Gibbons, M. A., & Pecukonis, E. (2010, October). Creating
                  tomorrow’s leaders: An innovative mentoring program for MSW and PhD
                  students. Teaching Methods and Learning Styles Workshop presented at the
                  56th Annual Program Meeting of the Council on Social Work Education;
                  Portland, OR.
           26.    Bellin, M. H., Aparicio, E., & Neely-Barnes, S. (2010, October). Social work
                  education in developmental disabilities: Curriculum development and
                  infusion. Curriculum and Administrative Workshop at the 56th Annual
                  Program Meeting of the Council on Social Work Education; Portland, OR.

                                               33
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 35 of 44 PageID #: 3156
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020


II.C.3.    Refereed Posters
(*co-authored with my student/s; +co-authored with my community partner/s)
           1.     *Channell Doig, A. Jasczynski, M., Fleishman, J., Aparicio, E.M. (2020,
                  July). New Perspectives on Breastfeeding: A review of the role of trauma
                  among mothers with a history of child maltreatment. Accepted for poster
                  presentation at the Society for Nutrition Education and Behavior's 2020
                  Annual Meeting; San Diego, CA.
           2.     *+Aparicio, E.M., Cabral, M.K., Kachingwe, O.N., Phillips, D.R.,
                  Jasczynski, M., Aden, F., Parekh, E., Childers, C., & Anderson, K. (2019,
                  November). “Life’s too short. Hold your family close.” Experiences of a
                  holistic sexual health program in the context of youth homelessness. Poster
                  presentation at the American Public Health Association’s 2019 Annual
                  Meeting; Philadelphia, PA.
           3.     *+Kachingwe, O.N., Salerno, J.P., Boekeloo, B.O., Fish, J.N., Geddings-
                  Hayes, M., Aden, F., & Aparicio, E.M. (2019, November). “The internet is
                  not private”: The role of social media in sexual health among youth in foster
                  care. Poster presentation at the American Public Health Association Annual
                  Meeting and Expo; Philadelphia, PA.
           4.     *+Salerno, J.P., Kachingwe, O., Boekeloo, B., Fish, J., Geddings-Hayes, M.,
                  Aparicio, E. (2019, June). Feeling unsafe and threatened: An interpretative
                  phenomenological analysis of the sexual health needs of lesbian and bisexual
                  girls in foster care. Poster Presentation at the 2019 National LGBTQ Health
                  Conference; Atlanta, GA
           5.     King, B., Eastman, A., Grinnell-Davis, C., & Aparicio, E. M. (2019, May).
                  Early childbirth among maltreated foster youth: A latent class analysis to
                  determine subgroups at greater risk. Poster presentation at the Society for
                  Prevention Research 27th Annual Meeting; San Francisco, CA.
           6.     *Nelon, J.L., Garney, W.R., Aparicio, E.M., Patterson, M.S., Kachingwe,
                  O.N., Wilson, K.L., Garcia, K., & Anderson, K. (2019, March). Utilization of
                  social network analysis to understand relationships in program measures for
                  youth who experience homelessness. Poster presentation at the Society for
                  Adolescent Health and Medicine Annual Conference; Washington, D.C.
           7.     *Nelon, J.L., Garney, W.R., Aparicio, E.M., Phillips, D.R., Wilson, K.L.,
                  Garcia, K., & Anderson, K. (2019, March). Utilization of social network
                  analysis to understand birth control uptake in youth who experience
                  homelessness. Poster presentation at the Society for Adolescent Health and
                  Medicine Annual Conference; Washington, D.C.
           8.     *Kachingwe, O.N., Aparicio, E.M., Houser, C., Fleishman, J.L., Novick,
                  J.G., Phillips, D.R., & Anderson, K. (2018, May). “She was there through the
                  whole process”: Exploring how homeless youth and youth at-risk of
                  homelessness access and select birth control. Poster presented at the Society
                  for Prevention Research 26th Annual Meeting; Washington, D.C.
           9.     Shpiegel, S., King, B., Aparicio, E.M., Smith, R., & Grinnell-Davis, C.
                  (2018, January). Early parenthood among males emancipating from foster
                  care: Findings from the National Youth in Transition Database. Poster
                                               34
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 36 of 44 PageID #: 3157
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

                  presented at the Society for Social Work and Research 22nd Annual
                  Conference; Washington, D.C.
           10.    Aparicio, E.M. & Smith, R. (2017, October). “If you don’t ask, I’m not
                  telling you anything”: What works when engaging in real talk with foster
                  youth around dating and sexual behaviors. Poster presented at the Healthy
                  Teen Network Annual Conference; Baltimore, MD.
           11.    Grinnell-Davis, C., Aparicio, E.M., & Shpiegel, S. (2017, January).
                  Parenting attitudes among maltreated youth: Implications for prevention
                  strategies. Poster presented at the Society for Social Work and Research 21st
                  Annual Conference; New Orleans, LA.
           12.    Michalopoulos, L. M. & Aparicio, E. (2012, November). A psychometric
                  study of the vicarious trauma scale in a sample of social workers. Poster
                  presented at the 58th Annual Program Meeting of the Council on Social Work
                  Education; Washington, DC.

II.C.4.    Symposia
           1.   Aparicio, E.M. (2020, January). Sexual and reproductive health among youth
                who are homeless. Symposium (role: organizer and discussant) presentation at
                the Society for Social Work and Research 24th Annual Conference;
                Washington, D.C.
           2.   Aparicio, E.M. (2019, January). Sexual health, pregnancy, and parenting
                among maltreated youth and system-involved youth. Symposium (role:
                organizer and discussant) presentation at the Society for Social Work and
                Research 23rd Annual Conference; San Francisco, CA.
           3.   Aparicio, E.M., (2018, January). Parenting in the wake of violence and
                trauma. Symposium (role: organizer and discussant) conducted at the Society
                for Social Work and Research 22nd Annual Conference; Washington, D.C.


II.C.5.    Workshops
           1.   Aparicio, E.M. (2019, December). Kindling the fire of change: Enhancing
                foster youths’ intrinsic motivation (part 1). Hearts and Homes for Youth;
                Burtonsville, MD.
           2.   Aparicio, E.M., Kachingwe, O.N., Salerno, J., & Boekeloo, B. (2019, June).
                Fostering healthy relationships: Addressing sexual health needs among youth
                in foster care. Hearts and Homes for Youth; Burtonsville, MD.
           3.   Nurius, P., Aparicio, E.M., Henly, J., & Thomas, M. (2019, January).
                Preparing doctoral students for impactful research through
                qualifying/comprehensive examinations. Roundtable at the Society for Social
                Work and Research 23rd Annual Conference; San Francisco, CA
           4.   Childress, S., Aparicio, E.M., & Svoboda, D.V. (2019, January). Qualitative
                research methods for understanding violence. Pre-conference workshop at the
                Society for Social Work and Research 23rd Annual Conference; San
                Francisco, CA.
           5.   Aparicio, E.M. (2018, November). “Because your liberation is bound up in
                mine:” Developing transformative community partnerships. Casey Trees Staff
                Retreat; Washington, D.C.
                                               35
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 37 of 44 PageID #: 3158
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

           6.     Aparicio, E.M. (2018, May). “If you have come here because your liberation
                  is bound up in mine, then let us work together:” Developing transformative
                  community-engaged health research partnerships. Human Computer
                  Interaction Lab Annual Symposium; College Park, MD.
           7.     Aparicio, E.M. (2018, February). Kindling the fire of change: Enhancing
                  clients’ intrinsic motivation (part 2). Hearts and Homes for Youth;
                  Burtonsville, MD.
           8.     Aparicio, E.M. (2018, January). Kindling the fire of change: Enhancing
                  clients’ intrinsic motivation (part 1). Hearts and Homes for Youth;
                  Burtonsville, MD.
           9.     Aparicio, E.M. (2015, October). Health is everyone’s kuleana
                  [responsibility]: Health disparities. Panel co-facilitator. Hawai‘i Association
                  for Public Health; Honolulu, HI.
           10.    Aparicio, E.M. (2015, April). Foundations for life: Understanding how early
                  relationships, environments, and stress shape brain development and bio-
                  behavioral outcomes. Hawai‘i Association for Infant Mental Health “First
                  Relationships” Training Series: Honolulu, HI.
           11.    Aparicio, E.M. (2014, March). Kindling the fire of change: Enhancing
                  patients’ intrinsic motivation. Instilling Hope Conference Series: SBIRT;
                  Washington, D.C.
           12.    Aparicio, E.M. (2013, September). Delight in me! Applying attachment
                  theory and research to early childhood programs to enhance children’s social
                  and emotional growth. Abilities Network/Project ACT 4th Annual Early
                  Childhood Conference; Baltimore, MD.
           13.    Aparicio, E.M. (2013, April). The “our lives, our stories” project: The
                  experience of motherhood among teen mothers in foster care. Hope
                  Forward/Maryland Foster Youth Resource Center; Baltimore, MD.
           14.    Aparicio, E.M. (2013, March). Phenomenology. Catholic University of
                  America National Catholic School of Social Service PhD Program, Advanced
                  Qualitative Research Methodologies; Washington, D.C.
           15.    Aparicio, E.M. (2009 and 2010, October). Termination in play therapy.
                  Gallaudet School of Social Work; Washington, D.C.


II.D.      Professional and Extension Publications
II.D.1.    Reports and Non-Refereed Monographs
           1.     Aparicio, E. & Pecukonis, E. (2010). Teen pregnancy in the Latino
                  community: A review of programs and literature. Report submitted to
                  Maternal and Child Health Bureau, Maryland Department of Health.

II.E.      Completed Creative Works and Scholarship
II.E.1.    Film, Video, and Multimedia
           1.     Cabral, M.K. (Director and Producer). (2019). Wahine Talk. Available at
                  https://go.umd.edu/WTFilmCC Provides perspectives from youth participants,
                  staff providers, and research team members regarding the Wahine Talk
                  program.


                                               36
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 38 of 44 PageID #: 3159
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

           2.     Wahine Talk: Waikiki Health and Youth Outreach (iTP3). (2018). Retrieved
                  from https://www.youtube.com/watch?v=WcaPjcBAr50 Animated overview
                  of the Wahine Talk intervention.

II.F.      Significant Works in Public Media
II.F.1.    Other Significant Journalism
           1.     Two Faculty Members Receive the 2020 Graduate Mentor of the Year Award.
                  Retrieved from https://sph.umd.edu/news-item/two-faculty-members-receive-
                  2020-graduate-faculty-mentor-year-award Coverage of my receipt of the 2020
                  University of Maryland, College Park Graduate Mentor of the Year Award.
           2.     UMD Prevention Research Center Appoints New Executive Leaders.
                  Retrieved from https://sph.umd.edu/news-item/umd-prevention-research-
                  center-appoints-new-executive-leaders Coverage of my appointment to
                  Deputy Director for Clinical Training and Intervention.
           3.     New Holistic Pregnancy Prevention Program Shows Promise, Study Shows.
                  Retrieved from https://sph.umd.edu/news-item/new-holistic-pregnancy-
                  prevention-program-shows-promise-study-shows Discussion of feasibility and
                  acceptability of Wahine Talk.
           4.     Research Will Test Interventions to Prevent Child Abuse and Neglect.
                  Retrieved from https://sph.umd.edu/news-item/research-will-test-
                  interventions-prevent-child-abuse-and-neglect Coverage of Next Chapter
                  Project grant.
           5.     New Class Encourages Students to Think Beyond the Campus. Retrieved
                  from https://sph.umd.edu/news-item/new-class-encourages-students-think-
                  beyond-campus Coverage about HLTH292 (Community Health Engagement)
                  course during its first semester.

II.F.2.    TV / Radio Broadcast
           1.     Nonprofit Entices Homeless Teens to Sex Ed Course with Free Cell Phones.
                  Retrieved from https://www.hawaiinewsnow.com/story/37520328/new-effort-
                  afoot-to-help-homeless-teens-prevent-unwanted-pregnancies/


II.G.     Sponsored Research and Programs – Administered by the Office of Research
          Administration (ORA)
II.G.1.   Grants
2019-2024    U.S. Centers for Disease Control and Prevention, Prevention Research
         Centers
             Role: Co-I and Core Research Scientist; “Increasing Effective Mental Health Care
             for LGBT Clients” 6U48DP006382-01 (PI: Boekeloo) ($3,750,000)
             1. Project 1: Evaluation of Sexual and Gender Learning Community [Mental
                 Health Clinicians’ LGBTQ Cultural Competence Intervention]: Clinical
                 Consultations (Role: PI; Co-PI: Boekeloo)
             2. Project 2: LGBTQ Mental Health Needs Assessment (Role: Co-PI; PI:
                 Boekeloo)


                                               37
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 39 of 44 PageID #: 3160
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

              3. Project 3: Simulated Client Assessment of Mental Health Clinician LGBTQ
                 Cultural Competence (Role: co-PI; PI: Shin)
              4. Project 4: Clinical Mental Health Guidelines for Treating LGBTQ Clients
                 (Role: Co-I; PI: Williams)


2018-2019   U.S. HHS Office of Population Affairs/Texas A&M University/Waikiki
         Health
            Role: External Evaluation PI; “Feasibility Study Round Three of Wahine Talk:
            An Innovative Technology-based Approach to Teen Pregnancy Prevention for
            Homeless and At-Risk Adolescents” Sub-award to Waikiki Health of AH-TP2-
            15-001 ($50,000)


2017-2018   U.S. HHS Office of Population Affairs/Texas A&M University/Waikiki
         Health
            Role: External Evaluation PI; “Feasibility Study Round Two of Wahine Talk: An
            Innovative Technology-based Approach to Teen Pregnancy Prevention for
            Homeless and At-Risk Adolescents” Sub-award to Waikiki Health of AH-TP2-
            15-001 ($100,000)

II.G.2.   Submitted Grants Under Review
2020-2025    [under review] Eunice Kennedy Shriver National Institute of Child Health
             and Human Development
              Role: PI; “New Beginnings: Preventing Abuse and Neglect Among the Children
              of Young Maltreated Parents” 1K01HD101591-01A1 (resubmission of
              1K01HD101591-01)
2020-2025     [under review] National Institute on Minority Health and Health Disparities
              and National Institute of Mental Health
              Role: Co-PI (MPI), with Quynh Nguyen; “Rosie the Chatbot: Leveraging
              Automated and Personalized Health Information Communication to Reduce
              Disparities in Maternal and Child Health” 1R01MD016037-01
II.H.     Gifts, and Funded Research not administered by ORA
2020-2021    University of Maryland, Faculty-Student Research Award
             Role: PI; “Mental Health and Well-being among LGBTQ Youth in Foster Care”
             ($10,000)

2019-2020     University of Maryland, Maryland Catalyst Fund
              Role: PI; “The Next Chapter Project: Exploring Parenting+Mental Health
              Intervention among Trauma-Affected Young Families” ($49,000)




                                               38
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 40 of 44 PageID #: 3161
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

2018-2019      UMD Department of Behavioral and Community Health
               Role: Co-PI with Bradley Boekeloo; “Fostering Healthy Relationships among
               Youth in Foster Care” ($5,000)


2016-2017      Hawai‘i Department of Human Services, Child Welfare Services
               Role: PI; “Hawaii Child Welfare Education Collaboration” (Public Child Welfare
               Social Work Training Program) ($499,000)


2016-2017      U.S. HHS Office of Adolescent Health/Texas A&M University/Waikiki
               Health
               Role: External Evaluation PI; “Wahine Talk: An Innovative Technology-based
               Approach to Teen Pregnancy Prevention for Homeless and At-Risk Adolescents”
               Sub-award to Waikiki Health of AH-TP2-15-001 ($100,000)


II.I.     Research Fellowships, Prizes, and Awards
2009-2011    Pre-Doctoral Fellow, Center for Maternal and Child Health Social Work (now,
             Center for Public Health Social Work Education & Training), University of
             Maryland School of Social Work


III.        Teaching, Extension, Mentoring, and Advising
III.A.      Courses Taught
SP18           HLTH625 Community Assessment Through Qualitative Methods (6 students)
FA18           HLTH292 Community Health Engagement (36 students)
SP19           HLTH625 Community Assessment Through Qualitative Methods (15 students)
SU19           HLTH377 Human Sexuality (36 students)
FA19           HLTH292 Community Health Engagement (32 students)
W20            HLTH377 Human Sexuality (47 students)
SP20           HLTH625 Community Assessment Through Qualitative Methods (14 students)


III.B.      Teaching Innovations
III.B.1.    Online Education: HLTH377 Human Sexuality
III.B.2.    Course or Curriculum Development
            1.     HLTH625: Designed new qualitative research methods course to be required
                   of all graduate students in the Department of Behavioral and Community
                   Health.

                                               39
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 41 of 44 PageID #: 3162
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

           2.      HLTH292: Designed new community health engagement Scholarship in
                   Practice course for non-Community Health undergraduate major students.


III.C.    Advising: Research or Clinical
III.C.1. Undergraduate
2017 – 2018 (mentor) S. Martocci, “Examining the Relationship between Pornography
            Consumption and Rape Myth Acceptance among Undergraduate College
            Students” Awarded the 2019 University of Maryland Library Award for
            Undergraduate Research
III.C.2.   Master’s
2020 –       (internship supervisor) H. Brewer-Scotti, “Fostering Healthy Relationships”
2018 – 2019 (chair/advisor) M. Bowman, “Designing a Tailored Cafeteria Staff Training
            Curriculum to Increase Student Fruit and Vegetable Consumption in DC Public
            Elementary Schools” (completed 2019)
                Awarded the 2019 Department of Behavioral and Community Health Meritorious
                MPH Project Award
2017 - 2018     (committee member) M. Kennedy, “I Think I’m Pregnant…Now What?”
                (completed 2018)
2017 – 2018 (committee member) C. Howarth, “Assessing Trauma-informed Care among
            Youth Service Organizations in Prince Georges County, Maryland” (completed
            2018)
III.C.3.   Doctoral
2019 -        (member) D. Phillips, Title TBD (University of Maryland School of Social Work
              dissertation external member)
2019 –          (member) J. Salerno, “Trauma and Mental Health among Latinx LGBT
                Immigrant Youth: A Mixed-Method Study”
2019 –          (chair/advisor) M. Jasczynski, Title TBD
2019 –          (member) S. Holder, “Strengthening High School Transition and Attendance:
                Exploring Multi-level Risk and Protective Factors for Chronic Absenteeism
                among African American Adolescents”
2019 –          (member) I. Abebe, “Understanding Sexual Consent Establishing Behaviors
                among College Students”
2018 –          (chair/advisor) A. Channell Doig, Title TBD
2018 –          (member) S. Olsen, “A Sequential Mixed Methods Approach to Identifying and
                Understanding Motivations for Physical Activity Participation among Amputees”



                                               40
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 42 of 44 PageID #: 3163
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

2018 –         (member) Z. Saboori, “Community Health Workers Managing Intimate Partner
               Violence: Current Practice and Promise”
2017 –         (chair/advisor) O. Kachingwe, Understanding the Process of Sexual Health
               Communication between African American Fathers and their Daughters: A
               Qualitative Study
2018 – 2020 (member) T. Zeeger, “Identifying Barriers and Facilitators of Leisure Time
            Physical Activity through the Experiences of 16-18-year-old African
            American/Black Females” (completed 2020)
2017 – 2019 (member) H. Platter, “The Health Literacy Process Older Adult Long-Term
            Smokers Use to Make an Informed Decision about Lung Cancer Screening: A
            Grounded Theory Study” (completed 2019)
2015 – 2017 (member) R. Alboroto, “Identification and Prediction of Child Behavior
            Trajectories among Children Who Have Been Maltreated” (completed 2017)
III.D.      Teaching Awards
2020           University of Maryland Graduate Mentor of the Year

IV.      Service and Outreach
IV.A.    Editorships, Editorial Boards, and Reviewing Activities
IV.A.1. Reviewing Activities for Journals and Presses
8/2019 –    Ad Hoc Reviewer: Journal of the Society for Social Work and Research
2/2019 –       Ad Hoc Reviewer: Network Science
1/2019 –       Ad Hoc Reviewer: Child Maltreatment
11/2018 –      Ad Hoc Reviewer: Qualitative Health Research
2/2018 –       Ad Hoc Reviewer: Social Work in Mental Health
7/2017 –       Ad Hoc Reviewer: Infant Mental Health Journal
1/2013 –       Ad Hoc Reviewer: Children and Youth Services Review
9/2010 –       Ad Hoc Reviewer: Health and Social Work


IV.B.    Committees, Professional & Campus Service
IV.B.1. Campus Service – Department
8/2019 –          BCH Graduate Program Committee (UMD)
8/2018 –              BCH Doctoral Qualifying Examination Committee (UMD)
8/2017 – 5/2019       BCH Community Engagement Committee (UMD)
8/2016 – 5/2017       SSW PhD Program Committee (UH)

                                               41
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 43 of 44 PageID #: 3164
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

8/2015 – 5/2017       SSW Indigenous Affairs Committee (UH)
8/2015 – 5/2017       SSW MSW Program Committee (UH)
8/2015 – 12/2016      SSW Supervising Faculty, PhD Program Research Practicum (UH)


IV.B.2. Campus Service – School
8/2017 –        Mentor, CHEAR student group, UMD Prevention Research Center


IV.B.3. Campus Service – University
2/2020 –        Member, Sexual Assault Prevention Committee (UMD)
2/2020 –              Member, Evaluation and Assessment Subcommittee, Sexual Assault
                      Prevention Committee (UMD)
3/2019                Presenter, “Healthy Relationships,” Hermandad de Sigma Iota Alpha, Inc.
                      (sorority) (UMD)
2/2019                Judge, 15th Annual USM PROMISE AGEP Research Symposium,
                      University System of Maryland (UMD)
1/2015 – 5/2016       System-wide Interprofessional Education Workgroup (UH)


IV.B.4. Offices and Committee Memberships
6/2020 –          Member, Prevention Research Centers Network Mental Health Work
                  Group
2/2020 -              Member, Research Capacity Development Committee, Society for Social
                      Work and Research (SSWR)
2/2017 – 2/2020       Board of Directors Early Career Director at Large (elected), Society for
                      Social Work and Research (SSWR)
2/2017 – 2/2020       Co-Chair, Research Capacity Development Committee, Society for Social
                      Work and Research (SSWR)


IV.B.5. Leadership Roles in Meetings and Conferences
2/2017 – 2/2020  Member, 2018, 2019, and 2020 Conference Planning Committees, Society
                 for Social Work and Research (SSWR)
2/2017 – 2/2020       Conference Volunteer Coordinator, Society for Social Work and Research
                      (SSWR)
1/2015 – 1/2016       Training Committee, Hawai‘i Infant Mental Health Association

                                               42
Case 3:19-cv-00710 Document 130-12 Filed 09/02/20 Page 44 of 44 PageID #: 3165
Expert Report of Elizabeth M. Aparicio, PhD, MSW
August 10, 2020

11/2014 – 9/2015      Planning Committee, Hawai‘i Public Health Association 2015 Conference


IV.C.    Community & Other Service
4/2019 –         Member, Research to Policy Collaboration (meetings with and research
                 evidence support provided to federal congressional staffers)
4/2013 –              Capacity building trainings and pro bono consultation for research
                      community partners in evaluation methods and motivational interviewing
2/2016 – 5/2017       Board of Directors, Hawai‘i Association for Infant Mental Health
12/2014 – 5/2017      Cultural Influences on Teenage Pregnancy Steering Committee, Hawai‘i
                      Youth Services Network




                                               43
